Exhibit 10.1
AMENDMENT NO. 1 TO THE OMNIBUS AGREEMENT
     This AMENDMENT NO. 1 TO THE OMNIBUS AGREEMENT (this “Amendment”) is dated
as of December 31, 2009, by and between Henry Schein, Inc., a Delaware
corporation (“HSI”) and Butler Animal Health Holding Company LLC, a Delaware
limited liability company (“Butler Holding”). Capitalized terms used and not
defined herein shall have the respective meanings ascribed to such terms in the
Omnibus Agreement (as defined below).
W I T N E S S E T H:
     WHEREAS, HSI and Butler Holding are parties to the Omnibus Agreement, dated
as of November 29, 2009, by and among HSI, National Logistics Services, LLC,
Winslow Acquisition Company, Butler Holding, Butler Animal Health Supply, LLC,
Oak Hill Capital Partners II, L.P., Oak Hill Capital Management Partners II,
L.P., W.A. Butler Company, Darby Group Companies, Inc., Burns Veterinary Supply,
Inc. and those persons set forth on Exhibit A and party thereto (the “Omnibus
Agreement”); and
     WHEREAS, HSI and Butler Holding desire, pursuant to Section 12.3 of the
Omnibus Agreement, to amend certain provisions of and schedules to the Omnibus
Agreement, as hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Omnibus Agreement is hereby
amended as follows:
1. Amendment to Recitals. In the second Recital to the Omnibus Agreement, clause
(g) is hereby deleted in its entirety and the word “and” is hereby inserted
prior to clause (f).
2. Amendment to Section 1.1. In Section 1.1 of the Omnibus Agreement, clause
(g) is hereby deleted in its entirely and the word “and” is hereby inserted
prior to clause (f).
3. Amendments to Section 1.8.
     3.1 In Section 1.8(b) of the Omnibus Agreement, immediately prior to the
final sentence of such section, the following sentence is hereby inserted: “For
the avoidance of doubt, the Demand Note shall be deemed adjusted to reflect the
foregoing.”
     3.2 In Section 1.8(c) of the Omnibus Agreement, the amount “$55,323,439.22”
is hereby deleted and replaced with “$43,499,839.22.”

 



--------------------------------------------------------------------------------



 



2

     3.3 Section 1.8 is hereby amended by inserting the following as sub-section
(d) thereof:
     “(d) Butler Holding hereby confirms that as of the Closing Date BAHS has
set aside and reserved an amount equal to $468,259 as the Class D Payment
Amount, and such amount shall be used by Butler Holding and/or BAHS to pay the
persons entitled to such payment.”
4. Amendments to Section 6.10.
     4.1 In Section 6.10(a) of the Omnibus Agreement, the number “26,743,577.60”
is hereby deleted and replaced with the number “26,814,473.36.”
     4.2 In Section 6.10(a) of the Omnibus Agreement, the number “477.5639” is
hereby deleted and replaced with the number “478.8299.”
5. Amendment to Section 12.1. In Section 12.1 of the Omnibus Agreement, the
Section is hereby amended to add the following immediately prior to the final
sentence thereof:
“if to Burns, to:
Burns Veterinary Supply, Inc.
c/o Darby Group Companies
300 Jericho Quadrangle
Jericho, NY 11753
Attn: President
with a copy (which shall not constitute notice) to:
Salon, Marrow, Dyckman & Newman LLP
292 Madison Avenue
New York, NY 10017
Attn: Joel Salon, Esq.”
6. Amendment to Section 12.10. In Section 12.10 of the Omnibus Agreement, the
Section is hereby amended to add the following to the end thereof:
“Notwithstanding anything to the contrary herein, Transaction Expenses not paid
on or prior to Closing shall be treated as a current liability of Butler Holding
or the Contributed Schein Vet Business, as the case may be, for purposes of
Section 2.3 and 2.2 of the Omnibus Agreement, respectively, and, to the extent
so included as a current liability of the Contributed Schein Vet Business, such
Transaction Expenses shall be an Assumed Liability. Notwithstanding anything to
the contrary herein, promptly following the Closing Butler Holding will
reimburse any party for Shared Expenses paid prior to Closing, provided that the
party requesting reimbursement provides reasonable evidence of its payment of
such Shared Expenses.”

 



--------------------------------------------------------------------------------



 



3

7. Amendment to Section 13.3. In Section 13.3 of the Omnibus Agreement, the
defined term “Butler Holding Conversion” is hereby deleted.
8. Amendments to Schedules.
     8.1 Schedule 1.8 to the Omnibus Agreement is hereby amended and restated in
its entirety to read as set forth on Exhibit A hereto. The Unrecouped Tax
Distribution Amounts and Net Adjustment Amounts are set forth on Annex A to
Schedule 1.8.
     8.2 Schedule 4.4(b)-1 to the Omnibus Agreement is hereby amended and
restated in its entirety to read as set forth on Exhibit B hereto.
     8.3 Schedule 4.4(b)-2 to the Omnibus Agreement is hereby amended and
restated in its entirety to read as set forth on Exhibit C hereto.
9. Effect of this Agreement. Except as specifically provided by this Amendment,
the Omnibus Agreement shall remain in full force and effect.
10. Miscellaneous. Section 12.7 (Counterparts) of the Omnibus Agreement is
incorporated herein by reference.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment as of the date first above written.

            HENRY SCHEIN, INC.
      By:   /s/ Michael S. Ettinger       Name:   Michael S. Ettinger     
Title:   Senior Vice President and General Counsel        BUTLER ANIMAL HEALTH
HOLDING COMPANY LLC
      By:   /s/ Kevin R. Vasquez       Name:   Kevin R. Vasquez      Title:  
CEO & President     

 